The Vice-Chancellor :
The bill does not seek the preventive remedy by injunction in order to protect the common *111law right of the complainant as authoress, against the publication of her MS., or the violation of any copyright secured to her or to any person for her use under the acts of congress. That this court would interfere in such a case cannot be denied ; Jeremy’s Eq. Jur. 317.
I consider it equally clear that where the object is to obtain redress for a wrong already committed—such as is alleged in this bill—such redress must be sought elsewhere. If, therefore, the complainant has any rights as authoress, either at common law or under acts of congress, and the defendants have encroached upon those rights by the publication of her book, she must sue them at law for damages. So, if they have possessed themselves of the stereotype plates which belong to her, an action of trover or replevin can be had. This court will not entertain a bill for the purpose of restoring to her the possession of such articles of property, or of compensating her in damages for the deprivation. Nor does this bill, in my opinion, make a case for an account against the defendants of the profits derived by them from the printing and publication and sale of the work. It does not show any privity of contract or dealing between the parties—no agreement expressed or implied by which the defendant can be held to account to the complainant for the profits of the work. It rather shows that, by fraud and wrong, the defendants obtained possession of the stereotype plates and, altering the title of the book to that of “ Awful Disclosures, &c.,” published it in defiance of her rights. If she has sustained loss by such conduct of the defendants, she must persuade a jury to give her compensation in a verdict of damages against them—when, perhaps, the merits of her “ Awful Disclosures” and “ Nunnery Unveiled” and the motives of those who have promoted and prompted the publication, will be duly considered.
Demurrer allowed; and bill dismissed, with costs to be paid by the next friend of the complainant.